Citation Nr: 0503799	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-14 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, asserted to be secondary to the service-connected 
chondromalacia of the left knee.  

2.  Entitlement to an initial increased rating for 
chondromalacia of the left knee, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from February 1982 
to February 1986.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in Nashville, Tennessee.  
An October 2002 decision granted service connection and 
awarded a compensable evaluation of 10 percent, effective 
from April 11, 2001, for chondromalacia of the left knee.  
Also, a May 2003 decision denied service connection for a 
right knee disability, claimed as secondary to the 
service-connected chondromalacia of the left knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The arthritis of the veteran's right knee is not 
associated with the service-connected chondromalacia of his 
left knee.  

3.  The service-connected chondromalacia of the veteran's 
left knee is manifested by complaints of almost daily 
occurrences of locking and popping out, swelling, pain, and 
frequent incapacitating exacerbations and with objective 
evaluation findings of tenderness, pain particularly at the 
end of flexion and extension motions, and moderate 
osteoarthritis with moderate medial joint space narrowing but 
only slight limitation of motion, minimal crepitus on range 
of motion, no muscle atrophy, normal muscle testing of knee 
extensors and knee flexors, no effusion, no increased skin 
temperature, a negative patellofemoral compression test, a 
negative McMurray's test, and intact stability.  




CONCLUSIONS OF LAW

1.  Arthritis of the right knee is not proximately due to, or 
the result of, the service-connected chondromalacia of the 
left knee.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 
(2004).  

2.  The criteria for an initial disability rating greater 
than 10 percent for the service-connected chondromalacia of 
the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, & 5261 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

In February 2003 and May 2003 letters, the RO discussed the 
type of evidence necessary to support the veteran's secondary 
service connection and initial increased rating claims.  In 
particular, the RO notified the veteran that VA would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  Further, the RO advised the 
veteran of his opportunity to submit "any additional 
information or evidence" that he wished the agency to 
attempt to obtain for him.  

Furthermore, the October 2002 rating decision, the March 2003 
statement of the case (SOC), and the May 2004 supplemental 
statement of the case (SSOC) (with regard to the initial 
increased rating claim) as well as the May 2003 rating 
decision and May 2004 SOC (with regard to the secondary 
service connection claim) notified the veteran of the 
relevant criteria and evidence necessary to substantiate the 
issues.  These documents also included a discussion of the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of the claims.  

Moreover, during the current appeal, the veteran has had two 
pertinent VA examinations.  Further, all available relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the issues on appeal.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Factual Background

The service medical records show that, in April 1985, the 
veteran twisted his knee while skiing.  He complained of 
persistent pain and intermittent swelling in his left knee as 
well as an inability to extend the joint fully since the 
injury.  As his symptoms did not respond to aggressive 
physical therapy, he was admitted to the military hospital in 
May 1985 for arthroscopy and possible meniscectomy.  A 
physical examination conducted on the veteran's left knee 
upon admission demonstrated range of motion from 5 degrees to 
125 degrees, no effusion, tenderness to palpation on the 
lateral joint line, mild tenderness on the medial joint line, 
a negative Lachman's test, a negative anterior drawer test, 
no varus or valgus instability, and a negative McMurray's 
test.  An initial impression of internal derangement of the 
left knee with probable torn lateral meniscus was made.  

On the day after admission, the veteran underwent arthroscopy 
of his left knee.  He tolerated the operation well and was 
returned to the Recovery Room in stable condition.  Diagnosis 
after completion of the surgery was characterized as a torn 
anterior cruciate ligament of the left knee.  

The veteran received a non-medical discharge in February 
1986.  According to relevant post-service medical records, 
the veteran underwent bilateral arthroscopies in January 1998 
and June 2000.  Follow-up private treatment sessions 
reflected popping (which was worse on the right than the 
left) in November 2000 and some popping in the right knee in 
April 2001.  

In a June 2001 letter, the veteran's private physician 
concluded that the 1985 injury to the veteran's left anterior 
cruciate ligament "could cause accelerated degeneration to 
the knee such as the damage found in . . . [the veteran's] 
knee."  At a follow-up treatment session completed in August 
2001, the veteran complained of discomfort and swelling of 
his knees.  A physical examination of the veteran's knees 
demonstrated good motion and no warmth, erythema, or swelling 
of the joints as well as no swelling or discoloration down 
the lower legs.  Chondromalacia of both knees was assessed, 
and recommended treatment included exercises, modified 
activities, and various medications.  

In October 2002, the RO considered these in-service, and 
post-service, medical records.  Based on the evidence 
contained therein, the RO granted service connection for a 
left knee disability characterized as chondromalacia of the 
joint.  In addition, the RO awarded a compensable evaluation 
of 10 percent, effective from April 11, 2001, for this 
service-connected disability.  According to the rating 
action, the RO awarded this rating based on evidence of 
degenerative changes in the veteran's knees with pain on 
standing.  

The veteran's service-connected left knee disability has 
remained evaluated as 10 percent disabling.  According to the 
relevant evidence received during the current appeal, at a VA 
outpatient treatment session conducted in January 2002, the 
veteran complained of constant pain in his left knee.  

At a private follow-up session completed one month later in 
February 2002, the treating physician concluded that the 
veteran's knees were "actually better" but had "not 
progressed a lot."  In a letter dated several weeks later in 
March 2002, another private physician who had treated the 
veteran explained that he had undergone several surgical 
procedures on his knees and that the multiple corticosteroid 
injections he had received on his knees and physical therapy 
exercises that he had completed had given him no relief.  As 
such, the doctor recommended Synvisc injections for both 
knees to "put . . . off" further operations on these 
joints.  


In March 2003, the veteran underwent a VA joints examination.  
At that time, bilateral knee complaints included pain 
(described as throbbing, aching, sore, and burning) which was 
worse on the left than the right, stiffness, locking, and 
instability.  The veteran denied any history of heat or 
redness over his knees.  In addition, he reported that 
flare-ups of his knee problems occur "every week" and 
require rest, elevation of his legs, application of ice over 
the knees, massages to these joints, and exercises (e.g., 
stretching, swimming, and yoga).  Precipitating factors 
include twisting, turning, climbing, pivoting, and prolonged 
sitting, standing, and walking.  

Also, the veteran stated that the job he had held at the post 
office until August 2002 necessitated standing for prolonged 
periods of time to sort mail and that this prolonged standing 
required him to frequently twist his body to the right due to 
his left knee pain.  In the examination report, the examiner 
noted that medical records included in the veteran's claims 
folder indicated that he had reported running two miles a day 
in August 1998, running three miles a day in September 1999, 
and running short distances twice a week in February 2000.  

The examiner observed that the veteran was not in acute 
distress and that his gait was normal without an assistive 
device (including a brace).  Also, the examiner saw no 
excessive shifting to one side or excessive motions of the 
veteran's body during walking.  Further, the examiner noted 
that there was no documentation of an abnormal gait in the 
veteran's private medical records.  

A physical examination of the veteran's knees demonstrated 
tenderness over the medial, lateral, and anterior aspect of 
the left knee; tenderness over the medial aspect of the right 
knee; tenderness along the patella of the left knee medial 
and lateral borders; no effusion or increased skin 
temperature; patellofemoral compression test which was 
positive on the right and negative on the left; minimal 
crepitus on range of motion of both knees; pain particularly 
at the end of flexion and extension motions; negative 
McMurray's tests bilaterally; extension of the left knee to -
10 degrees with pain at the end of the motion; flexion of the 
left knee to 135 degrees with pain from 100 degrees to 
135 degrees; extension of the right knee to -8 degrees with 
pain at the end of the motion; flexion of the right knee to 
135 degrees with pain from 100 degrees to 135 degrees; intact 
stability bilaterally; no muscle atrophy of the joints; as 
well as normal muscle testing of knee extensors and knee 
flexors bilaterally.  X-rays taken of the veteran's knees 
showed moderate osteoarthritis with moderate medial joint 
space narrowing bilaterally (with the right knee worse than 
the left knee).  

The examiner assessed traumatic arthritis of both knees with 
limited extension and pain but no evidence of instability.  
In addition, the examiner discussed his observations of no 
abnormal gait of the veteran at the time of the examination, 
the lack of evidence in the veteran's private medical records 
of documentation (by a treating physician) of an abnormal 
gait, the evidence of the veteran's exercise activity in his 
post-service medical records, and his admissions that his 
recent job had required prolonged standing and twisting.  The 
examiner expressed his opinion that the motions of twisting 
while standing "still could cause injury to . . . [the 
veteran's] knee but are not really related to [the] left knee 
problem."  The examiner stated that "it is at least as 
likely as not that . . . [the veteran] has a disability of 
the right knee that is due to the left knee injury."  

In July 2003, the veteran sought VA outpatient treatment for 
complaints of bilateral knee pain.  A physical examination 
conducted at that time reflected mild osteoarthritic changes 
of both knees.  

In February 2004, the veteran underwent a second VA joints 
examination by a different examiner.  At that time, the 
veteran reported that his current right knee symptoms consist 
of pain, swelling, tingling, redness, and occasional locking.  
The veteran expressed his belief that his right knee pain 
began "around '93-'95" when he worked at the post office 
and, in completing his employment duties, frequently twisted 
to his right side.  He denied using crutches, a brace, or a 
cane.  

The examiner observed that the veteran's gait was normal.  A 
physical examination of the veteran's right knee demonstrated 
no dislocations or subluxations, no inflammation (erythema, 
swelling, or swelling), coolness to touch, no constitutional 
symptoms, no tenderness along the joint line, passive flexion 
to 125 degrees without any pain, active flexion to 
110 degrees, extension to zero degrees, negative anterior and 
posterior drawer tests, negative McMurray's test, collateral 
ligaments which are stable to varus and valgus stress in zero 
degrees and 30 degrees, some popping at extension from 
40 degrees to zero degrees, normal motor strength with 
flexion and extension, and no muscular atrophy.  

In the examination report, the examiner noted that X-rays 
taken of the veteran's right knee in March 2003 had shown 
mild osteoarthritis with moderate joint space narrowing in 
the medial compartment.  Further, the examiner explained that 
follow-up radiographic films taken of the veteran's knees at 
the time of the February 2004 VA evaluation reflected mild 
degenerative changes on the left and mild to moderate 
degenerative changes on the right.  The examiner determined 
that these findings were unchanged from those shown on the 
March 2003 X-rays.  

The examiner diagnosed osteoarthritis of both knees.  In 
addition, the examiner expressed his opinion that the 
osteoarthritis of the veteran's right knee is "more likely 
secondary to wear and tear from [his years of] running than 
[from] unusual or asymmetrical weightbearing secondary to the 
left knee condition."  In support of this conclusion, the 
examiner cited the veteran's history of running since high 
school (in the early 1970s) through the late 1990s as well as 
his continual participation in physical activities.  The 
examiner explained that running causes "wear and tear on the 
cartilages and the joints and [that] it is medically 
conceivable that this would induce degenerative changes in 
the knees, especially considering the length of time [that] 
the veteran has been a runner."  The examiner further noted 
that degenerative changes in one joint are generally found to 
be related to such changes in the joint on the other side of 
the body "mostly if there is unusual weightbearing" and 
that the veteran in the present case has a history of normal 
gait and weightbearing patterns (including at the current VA 
examination).  

III.  Analysis

A.  Secondary Service Connection For A Right Knee Disability

Disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2004).  When aggravation of a disease or injury 
for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
he developed arthritis of his right knee as a resulted of his 
service-connected left knee disability.  Specifically, he has 
contended that his service-connected left knee disability 
caused him to overuse his right knee and that such overuse 
has resulted in his current right knee pathology.  The 
veteran has explained that his previous job at the post 
office necessitated standing for prolonged periods of time 
and frequent twisting of his body to the right to sort mail.  

The Board acknowledges the diagnosis of arthritis (which has 
been further characterized as traumatic arthritis and 
osteoarthritis) concerning the veteran's right knee.  The 
Board also acknowledges that the report of the March 2003 VA 
joints examination contains the statement that "it is at 
least as likely as not that . . . [the veteran] has a 
disability of the right knee that is due to the left knee 
injury."  This statement, however, is not supported by any 
underlying analysis or rationale.  Rather, the analysis 
leading up to this statement is essentially similar to the 
analysis in the February 2004 examination report, which 
reaches the opposite conclusion.  

Both examination reports note observations of no abnormal 
gait of the veteran at the time of the examination; the lack 
of evidence in the veteran's private medical records of an 
abnormal gait; the evidence of the veteran's exercise 
activity; and the veteran's admissions that his post office 
job had required prolonged standing and twisting.  The 2003 
examination report specifically stated that the veteran's 
motions of twisting while standing "still could cause injury 
to . . . [the veteran's] knee but are not really related to 
[the] left knee problem."  The examiner who conducted the 
second examination, in 2004, concluded (based upon a review 
of the veteran's claims folder, an interview with him, and a 
physical evaluation of his right knee) that the 
osteoarthritis of the veteran's right knee is "more likely 
secondary to wear and tear from [his years of] running than 
[from] unusual or asymmetrical weightbearing secondary to the 
left knee condition."  

In support of this conclusion, the 2004 examiner cited the 
veteran's history of running since high school (in the early 
1970s) through the late 1990s as well as his continual 
participation in physical activities.  The examiner explained 
that running causes "wear and tear on the cartilages and the 
joints and [that] it is medically conceivable that this would 
induce degenerative changes in the knees, especially 
considering the length of time [that] the veteran has been a 
runner."  The examiner further noted that degenerative 
changes in one joint are generally found to be related to 
such changes in the joint on the other side of the body 
"mostly if there is unusual weightbearing" and that the 
veteran in the present case has a history of normal gait and 
weightbearing patterns (including at the current VA 
examination).  

Given that the 2004 opinion is supported by a full and cogent 
explanation that cites essentially the same facts as the 
examiner in 2003, the Board finds the rationale provided by 
the examiner at the March 2003 VA examination supports the 
conclusion that the arthritis of the veteran's right knee is 
not related to, or caused by, his service-connected left knee 
disability.  

In comparing the two examination reports, the Board gives 
more weight to the 2004 report than to the 2003 report, 
which, as discussed above, contains a discrepancy between the 
statements leading up to the conclusion and the stated 
conclusion itself.  In contrast, the 2004 opinion is 
supported by a full and consistent analysis and explanation.  
Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed right knee 
arthritis and his service-connected left knee disability.  
Without competent evidence of such a relationship, service 
connection for a right knee disability, as secondary to the 
service-connected left knee disorder, cannot be granted.  The 
preponderance of the evidence is, therefore, against the 
veteran's claim for service connection for a right knee 
disability, asserted to be secondary to the service-connected 
chondromalacia of the left knee, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

B.  Initial Increased Rating For Service-Connected 
Chondromalacia Of The Left Knee

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, the entire period is considered 
for the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's left knee disability has been rated under 
Diagnostic Code 5010, arthritis due to trauma.  Arthritis 
which is due to trauma and which is substantiated by X-ray 
findings will be rated, by analogy, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating will be assigned based upon X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent disability evaluation will be 
granted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  These 10 percent and 20 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5003 (2004).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  A compensable rating of 10 percent will be assigned 
with evidence of limitation of flexion of the leg to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
The next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the leg to 30 degrees.  Id.  The 
highest rating allowable pursuant to this diagnostic code, 
30 percent, necessitates evidence of limitation of flexion of 
the leg to 15 degrees.  Id.  

Limitation of extension of the leg to 10 degrees will result 
in the assignment of a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).  The next higher rating 
of 20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Slight recurrent subluxation or lateral instability warrants 
the assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).  The next higher 
evaluation of 20 percent requires evidence of moderate 
recurrent subluxation or lateral instability.  Id.  The 
highest rating allowable pursuant to this Diagnostic Code, 
30 percent, requires evidence of severe recurrent subluxation 
or lateral instability.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected chondromalacia 
of the left knee requires consideration of any associated 
limitation of motion of the veteran's left knee.  See, 
38 C.F.R. § 4.71, Plate II & § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261(2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2004).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In the October 2002 rating action granting service connection 
for this disorder, the RO explained that the 10 percent 
evaluation assigned to the service-connected left knee 
disability was being awarded on the basis of "degenerative 
changes in . . . [the joint] with pain on standing."  As the 
Board has discussed in this decision, arthritis is evaluated 
based upon any resulting limitation of motion of the joint.  
See, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).  

Throughout the current appeal, the veteran has contended that 
the service-connected chondromalacia of his left knee is more 
severe than the current 10 percent rating indicates.  In 
particular, the veteran has described almost daily 
occurrences of locking and popping out, swelling, pain, and 
frequent incapacitating exacerbations.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of this service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Significantly, examination of the veteran's left knee has 
reflected only slight limitation of motion of this joint.  
See, 38 C.F.R. § 4.71, Plate II (2004).  Such limitation of 
motion does not even approach limitation of extension to 
10 degrees or more or limitation of flexion to 45 degrees or 
more, which is required for a grant of a compensable 
evaluation of 10 percent.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 & 5261 (2004).  Consequently, an initial disability 
rating greater than the currently assigned evaluation of 
10 percent, based on the degenerative changes and resulting 
limitation of motion of the veteran's left knee, is not 
warranted.  

The Board acknowledges the veteran's complaints of left knee 
pain.  In addition, examination of the veteran's left knee 
has demonstrated tenderness over the medial, lateral, and 
anterior aspect of the joint; tenderness along the patella 
and medial and lateral borders; slight limitation of motion; 
minimal crepitus on range of motion; pain particularly at the 
end of flexion and extension motions; and radiographic 
evidence of moderate osteoarthritis with moderate medial 
joint space narrowing.  However, this evaluation has also 
reflected no muscle atrophy, normal muscle testing of knee 
extensors and knee flexors, no effusion, no increased skin 
temperature, a negative patellofemoral compression test, a 
negative McMurray's test, and intact stability.  

In light of these negative evaluation findings, the Board 
concludes that a disability rating greater than the currently 
assigned evaluation of 10 percent for the service-connected 
left knee disability, based upon functional impairment, pain, 
and weakness that the veteran experiences as a consequence of 
use of his left lower extremity is not warranted.  The 
currently assigned rating of 10 percent adequately portrays 
the functional impairment (including pain and weakness) that 
the veteran experiences as a result of his service-connected 
left knee disability.  See DeLuca, 8 Vet. App. at 204-207; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, & 5261.  

Furthermore, as the Board has noted, examination of the 
veteran's left knee has demonstrated a negative 
patellofemoral compression test, a negative McMurray's test, 
and intact stability.  Without objective evidence of any 
recurrent subluxation or lateral instability, a separate 
evaluation for such pathology may not be awarded.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004) (which 
stipulates that evidence of slight recurrent subluxation or 
lateral instability is necessary for the grant of a 
compensable evaluation of 10 percent).  

Under these circumstances, therefore, a basis upon which to 
assign an increased schedular evaluation for the veteran's 
service-connected left knee disability has not been 
presented.  His appeal regarding this claim must, then, be 
denied.  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected 
chondromalacia of the veteran's left knee results in marked 
interference with his employment or requires frequent periods 
of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected chondromalacia of 
his left knee results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

The issue of entitlement to service connection for a right 
knee disability, asserted to be secondary to the 
service-connected chondromalacia of the left knee, is denied.  

The issue of entitlement to an initial disability rating 
greater than 10 percent for chondromalacia of the left knee 
is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


